
	

113 SRES 592 IS: Recognizing the contributions of the Montagnard indigenous tribespeople of the Central Highlands of Vietnam to the United States Armed Forces during the Vietnam War, and condemning the ongoing violation of human rights by the Government of the Socialist Republic of Vietnam.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 592
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2014
			Mr. Burr submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing the contributions of the Montagnard indigenous tribespeople of the Central Highlands of
			 Vietnam to the United States Armed Forces during the Vietnam War, and
			 condemning the ongoing violation of human rights by the Government of the
			 Socialist Republic of Vietnam.
	
	
		Whereas the Montagnards, sometimes referred to as Dega, are the indigenous tribespeople living in Vietnam’s Central Highlands region;Whereas the Montagnards were driven into the mountains by invading Vietnamese and Cambodians in the
			 9th century;Whereas French Roman Catholic missionaries converted many of the Montagnards in the 19th century
			 and American Protestant missionaries subsequently converted many to
			 various Protestant sects;Whereas, during the 1960s, the United States Mission in Saigon, the Central Intelligence Agency
			 (CIA), and United States Army Special Forces, also known as the Green
			 Berets, trained the Montagnards in unconventional warfare;Whereas an estimated 61,000 Montagnards, out of an estimated population of 1,000,000, fought
			 alongside the United States and the Army of the Republic of Vietnam (ARVN)
			 forces against the North Vietnamese Army and the Viet Cong;Whereas the Central Intelligence Agency, United States Special Forces, and the Montagnards
			 cooperated on the Village Defense Program, a forerunner to the War’s
			 Strategic Hamlet Program and estimated 43,000 Montagnards were organized
			 into Civilian Irregular Defense Groups (CIDGs) to provide protection for the areas around the CIDGs' operational bases;Whereas, at its peak, the CIDGs had approximately  50 operational bases, with each base containing
			 a
			 contingent of two United States Army officers and ten enlisted men, and an
			 ARVN unit of
			 the same size, and each base trained 200 to 700 Montagnards, or strikers;Whereas another 18,000 Montagnards were reportedly enlisted into mobile strike forces, and various
			 historical accounts describe a strong bond between the United States
			 Special Forces and the Montagnards, in contrast to Vietnamese Special
			 Forces and ARVN troops;Whereas  the lives of thousands of members of the  United States Armed Forces were saved as a
			 result of the
			 heroic actions of the Montagnards, who fought loyally and bravely
			 alongside United States Special Forces in the Vietnam War;Whereas, after the fall of the Republic of Vietnam in 1975, thousands of Montagnards fled across
			 the border into Cambodia to escape persecution;Whereas the Government of the reunified Vietnamese nation, renamed the Socialist Republic of
			 Vietnam, deeply distrusted the Montagnards who had sided with the United
			 States and ARVN forces, and subjected them to imprisonment and various
			 forms of discrimination and oppression after the Vietnam War ended;Whereas, after the Vietnam War, the United States  Government resettled large numbers of
			 Montagnards, mostly in
			 North Carolina, and an estimated several thousand Montagnards currently
			 reside in North Carolina, which is the largest population of Montagnards
			 residing outside of Vietnam;Whereas the Socialist Republic of Vietnam currently remains a one-party state, ruled and controlled
			 by the Communist Party of Vietnam (CPV), which continues to restrict
			 freedom of religion, movement, land and property rights, and political
			 expression;Whereas officials of the Government of Vietnam have forced Montagnards to publicly denounce their
			 religion, arrested and imprisoned Montagnards who organized public
			 demonstrations, and mistreated Montagnards in detention;Whereas the Government of Vietnam’s restrictions on foreigners’ access to the Central Highlands
			 region complicate accurate reporting of human rights violations against
			 the Montagnards, including the hundreds of Montagnards who have reportedly
			 been imprisoned since 2001 and Montagnards who have fled to Thailand 
			 seeking asylum in a third country;Whereas some Montagnard Americans have complained that Vietnamese authorities either have prevented
			 them from visiting Vietnam or have subjected them to interrogation upon
			 re-entering the country on visits;Whereas the Department of State’s 2013 Country Reports on Human Rights Practices and 2013
			 International Religious Freedom Report reference the mistreatment of
			 Montagnards as an example of the detention of ethnic minorities in Vietnam
			  and references reports from  followers of the unsanctioned Church of
			 Christ that  local
			 authorities in the Central Highlands provinces had harassed and persecuted
			 them;Whereas, in March 2014, the Unrepresented Nations and Peoples Organization (UNPO) submitted an
			 alternative report to the United Nations Committee on Economic, Social,
			 and Cultural Rights summarizing the alleged violations of the economic,
			 social, and cultural rights of Vietnam’s Montagnard, Hmong, and Khmer
			 Krom;Whereas the Unrepresented Nations and Peoples Organization report states that the 
			 Government of Vietnam	has denied Montagnards of their right of
			 self-determination;
			 imposed discriminatory policies; curtailed religious freedom; impeded
			 access to an adequate standard of living; limited access to health care
			 and education; infringed on the Montagnards’ cultural rights; and, in two
			 recent cases, arrested and imprisoned Montagnards 
			 purportedly for their religious beliefs;Whereas the United States Commission on International Religious Freedom’s 2014 Annual Report states
			 that the Government of Vietnam controls all religious activities through
			 law and administrative oversight, severely restricts independent religious
			 practice, and represses individuals and religious groups it views as
			 challenging its authority, including independent Protestant house churches
			 in the Central and Northwest Highlands; andWhereas the United States Commission on International Religious Freedom recommends that Vietnam be
			 designated as a Country of Particular Concern (CPC) and that access to
			 Priority 1 refugee resettlement authority should be increased	for
			 individuals from Vietnam facing a well-founded fear of persecution: Now,
			 therefore, be it
		
	
		That the Senate—(1)recognizes the contributions of the Montagnards who fought loyally and bravely with United States
			 Armed Forces during the Vietnam War and who continue to suffer persecution
			 in Vietnam as a result of this relationship;(2)condemns actions taken by the Government of Vietnam to suppress basic human rights and civil
			 liberties for all its citizens;(3)urges the Government of Vietnam to allow human rights groups access to all regions of the country
			 and to end restrictions of basic human rights, including the freedom of
			 religion, land and property rights, freedom of movement, and access to an
			 adequate standard of living; and(4)urges the President and Congress to develop policies that support Montagnards and other 
			 marginalized ethnic minority and indigenous populations such as the Khmer
			 Krom and the Hmong in Vietnam and    reflect United States interests and
			 commitment to
			 upholding
			 human rights and democracy abroad.
			
